

Ex 10.1
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is made as of ________, by and
between Haemonetics Corporation, a Massachusetts corporation (the “Company”),
and ____________ (“Indemnitee”).
RECITALS
WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;
WHEREAS, in order to induce Indemnitee to provide or continue to provide
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the maximum extent permitted
by law;
WHEREAS, the Articles of Organization (the “Charter”) and the Bylaws (the
“Bylaws”) of the Company require indemnification of the officers and directors
of the Company, and Indemnitee may also be entitled to indemnification pursuant
to the Massachusetts Business Corporation Act (the “MBCA”);
WHEREAS, the Charter, the Bylaws and the MBCA expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
shareholders;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law, regardless of any
amendment or revocation of the Charter or the Bylaws, so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified; and
WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Charter, the Bylaws and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
Section 1.Services to the Company. Indemnitee agrees to serve as a
[director/officer] of the Company. Indemnitee may at any time and for any reason
resign from such position (subject to any other contractual obligation or any
obligation imposed by law), in which





--------------------------------------------------------------------------------




event the Company shall have no obligation under this Agreement to continue
Indemnitee in his or her position as a [director/officer]. This Agreement shall
not be deemed an employment contract between the Company (or any of its
subsidiaries or any Enterprise) and Indemnitee.
Section 2.    Definitions.
As used in this Agreement:
(a)    “Change in Control” shall mean the earliest to occur of the following
events:
(i)    a person, or any two or more persons acting as a group, and all
affiliates of such person or persons, who prior to such time owned less than
fifty percent (50%) of the then outstanding shares of the Company’s $0.01 par
value common stock (“Common Stock”), shall acquire such additional shares of the
Company’s Common Stock in one or more transactions, or series of transactions,
such that following such transaction or transactions such person or group and
affiliates beneficially own fifty percent (50%) or more of the Company’s Common
Stock outstanding;
(ii)    closing of the sale of all or substantially all of the assets of the
Company on a consolidated basis to an unrelated person or entity;
(iii)    individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board (for this purpose, “Incumbent Board”
means at any time those persons who are then members of the Board and who are
either (i) members of the Board on the date of this Agreement, or (ii) have been
elected, or have been nominated for election by the Company’s shareholders, by
the affirmative vote of at least two-thirds of the directors comprising the
Incumbent Board at the time of such election or nomination (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director without objection to such nomination); or
(iv)    there is a consummation of any merger, reorganization, consolidation or
share exchange unless the persons who were the beneficial owners of the
outstanding shares of the Company’s Common Stock immediately before the
consummation of such transaction beneficially own more than 50% of the
outstanding shares of the common stock of the successor or survivor entity in
such transaction immediately following the consummation of such transaction. For
purposes of the definition of “Change in Control”, the percentage of the
beneficially owned shares of the successor or survivor entity described above
shall be determined exclusively by reference to the shares of the successor or
survivor entity which result from the beneficial ownership of shares of the
Company’s Common Stock by the persons described above immediately before the
consummation of such transaction.
(b)    “Corporate Status” describes the status of a person as a current or
former director or officer of the Company or current or former director,
manager, partner, officer, employee, agent or trustee of any other Enterprise
which such person is or was serving at the request of the Company.


2

--------------------------------------------------------------------------------




(c)    “Enforcement Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other out-of-pocket disbursements or expenses of
the types customarily incurred in connection with an action to enforce
indemnification or advancement rights, or an appeal from such action. Expenses,
however, shall not include fees, salaries, wages or benefits owed to Indemnitee.
(d)    “Enterprise” shall mean any corporation (other than the Company),
partnership, joint venture, trust, employee benefit plan, limited liability
company, or other legal entity of which Indemnitee is or was serving at the
request of the Company as a director, manager, partner, officer, employee, agent
or trustee.
(e)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
(f)    “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other out-of-pocket disbursements or expenses of the types customarily
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding or an appeal resulting from a Proceeding.
Expenses, however, shall not include amounts paid in settlement by Indemnitee,
the amount of judgments or fines against Indemnitee or fees, salaries, wages or
benefits owed to Indemnitee.
(g)    The term “Proceeding” shall include any threatened, pending or completed
action, suit, alternate dispute resolution mechanism, or proceeding, whether
brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative, arbitrative or investigative nature, and whether
formal or informal, in which Indemnitee was, is or will be involved as a party
or otherwise, by reason of the fact that Indemnitee is or was a director or
officer of the Company or is or was serving at the request of the Company as a
director, manager, partner, officer, employee, agent or trustee of any
Enterprise or by reason of any action taken by Indemnitee or of any action taken
on his or her part while acting as a director or officer of the Company or while
serving at the request of the Company as a director, manager, partner, officer,
employee, agent or trustee of any Enterprise, in each case whether or not
serving in such capacity at the time any liability or expense is incurred for
which indemnification, reimbursement or advancement of expenses can be provided
under this Agreement; provided, however, that the term “Proceeding” shall not
include any action, suit or arbitration, or part thereof, initiated by
Indemnitee to enforce Indemnitee’s rights under this Agreement as provided for
in Section 12(a) of this Agreement.
(h)     “Special Legal Counsel” shall mean a law firm, or a partner (or, if
applicable, member or shareholder) of such a law firm, that is experienced in
matters of Massachusetts corporation law and neither presently is, nor in the
past has been, retained to represent: (i) the Company, any subsidiary of the
Company, any Enterprise or Indemnitee in any matter material to any such party;
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Special
Legal Counsel”


3

--------------------------------------------------------------------------------




shall not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement. The Company agrees to pay the reasonable fees and expenses
of the Special Legal Counsel referred to above and to fully indemnify such
counsel against any and all expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.
Section 3.    Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee to the extent set forth in this Section 3 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3, Indemnitee shall be indemnified against all
Expenses, judgments, fines, penalties, excise taxes, and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with such Proceeding or any claim, issue or matter therein,
if (A) Indemnitee conducted himself or herself in good faith and in a manner he
or she reasonably believed to be in the best interests of the Company or at
least not opposed to the best interests of the Company, and, in the case of a
criminal proceeding, had no reasonable cause to believe that his or her conduct
was unlawful, or (B) Indemnitee engaged in conduct for which he or she shall not
be liable under a provision of the Charter as authorized by Section 2.02(b)(4)
of the MBCA (or any successor provision). The conduct of Indemnitee with respect
to an employee benefit plan for a purpose Indemnitee reasonably believed to be
in the best interests of the participants in, and the beneficiaries of, the plan
is conduct that satisfies clause (A) of the preceding sentence.
Section 4.    Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee to the extent set forth in this Section 4 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 4, Indemnitee shall be indemnified against all
Expenses, judgments, fines, penalties, excise taxes, and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with such Proceeding or any claim, issue or matter therein,
if (A) Indemnitee conducted himself in good faith and in a manner he or she
reasonably believed to be in the best interests of the Company or at least not
opposed to the best interests of the Company, or (B) Indemnitee engaged in
conduct for which he or she shall not be liable under a provision of the Charter
as authorized by Section 2.02(b)(4) of the MBCA (or any successor provision).
The conduct of Indemnitee with respect to an employee benefit plan for a purpose
Indemnitee reasonably believed to be in the best interests of the participants
in, and the beneficiaries of, the plan is conduct that satisfies clause (A) of
the preceding sentence.
Section 5.    Indemnification for Expenses of a Party Who is Successful.
Notwithstanding any other provisions of this Agreement and except as provided in
Section 7, to the extent that Indemnitee is a party to or a participant in any
Proceeding and is wholly successful, on the merits or otherwise, in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or her in connection therewith. If in such
Proceeding Indemnitee is successful, on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify


4

--------------------------------------------------------------------------------




Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on his or her behalf in connection with each successfully resolved claim,
issue or matter to the extent permitted by law. For purposes of this Section 5
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.
Section 6.    Reimbursement for Expenses of a Witness or in Response to a
Subpoena. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee, by reason of his or her Corporate Status, (i) is a witness in
any Proceeding to which Indemnitee is not a party and is not threatened to be
made a party or (ii) receives a subpoena with respect to any Proceeding to which
Indemnitee is not a party and is not threatened to be made a party, the Company
shall reimburse Indemnitee for all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith.
Section 7.    Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement:
(a)    to indemnify for amounts otherwise indemnifiable hereunder (or for which
advancement is provided hereunder) if and to the extent that Indemnitee has
otherwise actually received such amounts under any insurance policy, contract,
agreement or otherwise; provided, that the foregoing shall not affect the rights
of Indemnitee set forth in Section 13(c) below;
(b)    to indemnify for an accounting of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Exchange Act, or similar provisions of state
statutory law or common law;
(c)    to indemnify with respect to any Proceeding, or part thereof, brought by
Indemnitee against the Company, any legal entity which it controls, any director
or officer thereof or any third party, unless (i) the Board has consented to the
initiation of such Proceeding or part thereof and (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law; provided, however, that this Section 7(c) shall
not apply to (A) counterclaims or affirmative defenses asserted by Indemnitee in
an action brought against Indemnitee or (B) any action brought by Indemnitee for
indemnification or advancement from the Company under this Agreement or under
any directors’ and officers’ liability insurance policies maintained by the
Company in a suit for which indemnification or advancement is being sought as
described in Section 12; or
(d)    to provide any indemnification or advancement of expenses that is
prohibited by applicable law (as such law exists at the time payment would
otherwise be required pursuant to this Agreement).
Section 8.    Advancement of Expenses. Subject to Section 9(b), the Company
shall advance, to the extent not prohibited by applicable law, the Expenses
incurred by Indemnitee in connection with any Proceeding, and such advancement
shall be made within thirty (30) days after the receipt by the Company of a
statement or statements requesting such advances (which shall include invoices
received by Indemnitee in connection with such Expenses but, in the case


5

--------------------------------------------------------------------------------




of invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law need not be included with the invoice) from
time to time, whether prior to or after final disposition of any Proceeding.
Advances shall be unsecured and interest free. Advances shall be made without
regard to Indemnitee’s ability to repay the expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement. Indemnitee shall qualify for advances upon the execution and
delivery to the Company of an undertaking in the form attached hereto as
Exhibit A. The right to advances under this paragraph shall in all events
continue until final disposition of any Proceeding, including any appeal
therein. Nothing in this Section 8 shall limit Indemnitee’s right to advancement
pursuant to Section 12(e) of this Agreement.
Section 9.    Procedure for Notification and Defense of Claim.
(a)    To obtain indemnification under this Agreement, Indemnitee shall submit
to the Company a written request therefor specifying the basis for the claim,
the amounts for which Indemnitee is seeking payment under this Agreement, and
all documentation related thereto as reasonably requested by the Company.
(b)    In the event that the Company shall be obligated hereunder to provide
indemnification for or make any advancement of Expenses with respect to any
Proceeding, the Company shall be entitled to assume the defense of such
Proceeding, or any claim, issue or matter therein, with counsel approved by
Indemnitee (which approval shall not be unreasonably withheld, conditioned or
delayed) upon the delivery to Indemnitee of written notice of the Company’s
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees or expenses of
separate counsel subsequently employed by or on behalf of Indemnitee with
respect to the same Proceeding; provided that (i) Indemnitee shall have the
right to employ separate counsel in any such Proceeding at Indemnitee’s expense
and (ii) if (A) the employment of separate counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of such defense, or (C) the Company shall not continue
to retain such counsel to defend such Proceeding, then the reasonable fees and
expenses actually and reasonably incurred by Indemnitee with respect to his or
her separate counsel shall be Expenses hereunder.
(c)    In the event that the Company does not assume the defense in a Proceeding
pursuant to paragraph (b) above, then the Company will be entitled to
participate in the Proceeding at its own expense.
(d)    The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed). The Company shall not, without the prior written
consent of Indemnitee (which consent shall not be unreasonably withheld,
conditioned or delayed), enter into any settlement which (i) includes an
admission of fault of Indemnitee, any non-monetary remedy imposed on Indemnitee
or any


6

--------------------------------------------------------------------------------




monetary damages for which Indemnitee is not wholly and actually indemnified
hereunder or (ii) with respect to any Proceeding with respect to which
Indemnitee may be or is made a party or may be otherwise entitled to seek
indemnification hereunder, does not include the full release of Indemnitee from
all liability in respect of such Proceeding.
Section 10.    Procedure Upon Application for Indemnification.
(a)    Upon written request by Indemnitee for indemnification pursuant to
Section 9, a determination, if such determination is required by applicable law,
with respect to the permissibility thereof shall be made in the specific case:
(i) if a Change in Control shall have occurred, by Special Legal Counsel in a
written opinion to the Board, or (ii) if a Change in Control shall not have
occurred, by (A) the Board by majority vote of a quorum of Disinterested
Directors or (B) if such a quorum is not obtainable or, if directed by majority
vote of a quorum of Disinterested Directors, Special Legal Counsel in a written
opinion to the Board. In the case that such determination is made by Special
Legal Counsel, a copy of Special Legal Counsel’s written opinion shall be
delivered to Indemnitee and, if it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within thirty (30) days
after such determination. Indemnitee shall cooperate with the Special Legal
Counsel or the Company, as applicable, in making such determination with respect
to the permissibility of indemnification of Indemnitee, including providing to
such counsel or the Company, upon reasonable advance request, any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any out-of-pocket costs or expenses (including reasonable
attorneys’ fees and disbursements) actually and reasonably incurred by
Indemnitee in so cooperating with the Special Legal Counsel or the Company shall
be borne by the Company (irrespective of the determination as to the
permissibility of indemnification) and the Company hereby indemnifies and agrees
to hold Indemnitee harmless therefrom. For purposes of this Section 10(a),
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
(b)    If the determination of permissibility of indemnification is to be made
by Special Legal Counsel pursuant to Section 10(a), the Special Legal Counsel
shall be selected by the Company in accordance with applicable law. The
Indemnitee may, within ten (10) days after written notice of such selection,
deliver to the Company a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Special Legal
Counsel so selected does not meet the requirements of “Special Legal Counsel” as
defined in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Special Legal Counsel. If such
written objection is so made and substantiated, the Special Legal Counsel so
selected may not serve as Special Legal Counsel unless and until such objection
is withdrawn or the Massachusetts Court (as defined in Section 22) has
determined that such objection is without merit. If, within twenty (20) days
after the later of (i) submission by Indemnitee of a written request for
indemnification pursuant to Section 9(a), and (ii) the final disposition of the
Proceeding, including any appeal therein, no Special Legal Counsel shall have
been selected without objection, Indemnitee may petition the Massachusetts Court
for resolution


7

--------------------------------------------------------------------------------




of any objection which shall have been made by Indemnitee to the selection of
Special Legal Counsel and/or for the appointment as Special Legal Counsel of a
person selected by the court or by such other person as the court shall
designate. The person with respect to whom all objections are so resolved or the
person so appointed shall act as Special Legal Counsel under Section 10(a)
hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 12(a) of this Agreement, Special Legal Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
Section 11.    Presumptions and Effect of Certain Proceedings.
(a)    To the extent permitted by applicable law, in making a determination with
respect to the permissibility of indemnification hereunder, it shall be presumed
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making of any determination
contrary to that presumption. Neither (i) the failure of the Company or of
Special Legal Counsel to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
(ii) an actual determination by the Company or by Special Legal Counsel that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.
(b)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not meet the
applicable standard of conduct for indemnification under this Agreement.
(c)    The knowledge and/or actions, or failure to act, of any director,
manager, partner, officer, employee, agent or trustee of the Company, any
subsidiary of the Company, or any Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
Section 12.    Remedies of Indemnitee.
(a)    Subject to Section 12(f), in the event that (i) a determination is made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10(a) of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification for which a determination of permissibility thereof
is to be made other than by Special Legal Counsel, (iv) payment of
indemnification or reimbursement of expenses is not made pursuant to Section 5
or 6 or the last sentence of Section 10(a) of this Agreement within thirty
(30) days after receipt by the Company of a written request therefor


8

--------------------------------------------------------------------------------




(which shall include any invoices received by Indemnitee but, in the case of
invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law need not be included with the invoice) or
(v) payment of indemnification pursuant to Section 3 or 4 of this Agreement is
not made within thirty (30) days after a determination has been made that
Indemnitee is entitled to indemnification, Indemnitee shall be entitled to an
adjudication by the Massachusetts Court of his or her entitlement to such
indemnification or advancement. Alternatively, Indemnitee, at his or her option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the Commercial Arbitration Rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 12(a); provided,
however, that the foregoing time limitation shall not apply in respect of a
proceeding brought by Indemnitee to enforce his or her rights under Section 5 of
this Agreement. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.
(b)    In the event that a determination shall have been made pursuant to
Section 10(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 12, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.
(c)    If a determination shall have been made pursuant to Section 10(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.
(d)    The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 12 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.
(e)    The Company shall indemnify Indemnitee to the fullest extent permitted by
law against any and all Enforcement Expenses and, if requested by Indemnitee,
shall (within thirty (30) days after receipt by the Company of a written request
therefor) advance, to the extent not prohibited by law, such Enforcement
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advancement from the Company
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company in the suit for which indemnification or
advancement is being sought. Such written request for advancement shall include
invoices received by Indemnitee in connection with such Enforcement Expenses
but, in the case of


9

--------------------------------------------------------------------------------




invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law need not be included with the invoice.
Indemnitee shall be required to reimburse all Enforcement Expenses advanced by
the Company under this Section 12(e) in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
not made in good faith.
(f)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein.
Section 13.    Non-exclusivity; Survival of Rights; Insurance; Subrogation.
(a)    The rights of indemnification and to receive advancement as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Charter, the
Bylaws, any agreement, a vote of shareholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his or
her Corporate Status prior to such amendment, alteration or repeal. To the
extent that a change in Massachusetts law, whether by statute or judicial
decision, permits greater indemnification or advancement than would be afforded
currently under the Charter, Bylaws and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
(b)    The Company shall purchase and maintain a policy or policies of liability
insurance (“D&O Insurance”) on behalf of the Indemnitee, who is or was or has
agreed to serve at the request of the Company as a director or officer of the
Company, against any liability asserted against, and incurred by, Indemnitee or
on Indemnitee’s behalf in such capacity, or arising out of Indemnitee’s status
as such; provided that such D&O Insurance is available on commercially
reasonable terms, conditions and premiums. If the Company has such insurance in
effect at the time the Company receives from Indemnitee any written notice of
the commencement of a proceeding, the Company shall give notice as soon as
practicable of the commencement of such proceeding to the insurers in accordance
with the procedures set forth in the policy. The Company shall thereafter take
all commercially reasonable actions to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms and conditions of such policy. In case of a “change in control”
as defined in the then existing D&O Insurance, the Company shall purchase
extended reporting period D&O Insurance (“Tail Coverage”) for the benefit of
Indemnitee with terms and conditions equivalent to the then existing D&O
Insurance. The Tail Coverage shall be for a period no less than six (6) years.


10

--------------------------------------------------------------------------------




(c)    The Company hereby agrees (i) that it is the indemnitor of first resort
(i.e., its obligations to Indemnitee are primary and any obligation of any third
party to advance expenses or to provide indemnification for the same expenses or
liabilities incurred by Indemnitee are secondary), and (ii) that it shall be
required to advance the full amount of expenses incurred by Indemnitee and shall
be liable for the full amount of all Expenses, judgments, penalties, fines and
amounts paid in settlement to the extent legally permitted and as required by
the terms of this Agreement, the Charter and the Bylaws (or any other agreement
between the Company and Indemnitee), without regard to any rights Indemnitee may
have against any third party. The Company further agrees that no advancement or
payment by any third party on behalf of Indemnitee with respect to any claim for
which Indemnitee has sought indemnification from the Company shall affect the
foregoing.
(d)    Other than any liability insurance policy or indemnification undertaking
separately paid for by or provided other than by the Company on behalf of the
Indemnitee, in the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery
(including, without limitation, under any insurance policy) of Indemnitee, who
shall execute all papers required and take all action necessary to secure such
rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights. The Company shall pay or reimburse
all expenses actually and reasonably incurred by Indemnitee in connection with
such subrogation.
(e)    The Company’s obligation to provide indemnification or advancement
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, manager, partner, officer, employee, agent or trustee of any other
Enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement from such other Enterprise; provided, that the
foregoing shall not affect the rights of Indemnitee set forth in paragraph (c)
above.
Section 14.    Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a [director/officer] of the Company or (b) one
(1) year after the final termination of any Proceeding, including any appeal,
then pending in respect of which Indemnitee is granted rights of indemnification
or advancement hereunder and of any proceeding commenced by Indemnitee pursuant
to Section 12 of this Agreement relating thereto. This Agreement shall be
binding upon the Company and its successors and assigns and shall inure to the
benefit of Indemnitee and his or her heirs, executors and administrators. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
Section 15.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation,


11

--------------------------------------------------------------------------------




each portion of any section of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.
Section 16.    Enforcement.
(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve, or continue to serve, as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director or officer of the Company.
(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Charter, the Bylaws and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.
Section 17.    Modification and Waiver. No supplement, modification or
amendment, or waiver of any provision, of this Agreement shall be binding unless
executed in writing by the parties thereto. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver. No supplement, modification or amendment of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee prior to
such supplement, modification or amendment.
Section 18.    Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification, reimbursement or advancement
as provided hereunder. The failure of Indemnitee to so notify the Company shall
not relieve the Company of any obligation which it may have to Indemnitee under
this Agreement or otherwise.
Section 19.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (ii) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, or (iii) mailed by reputable overnight courier


12

--------------------------------------------------------------------------------




and receipted for by the party to whom said notice or other communication shall
have been directed:
(a)    If to Indemnitee, at such address as Indemnitee shall provide to the
Company.
(b)    If to the Company to:
Haemonetics Corporation
400 Wood Road
Braintree, MA 02184
Attention: General Counsel
or to any other address as may have been furnished to Indemnitee by the Company.
Section 20.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by the Company and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transactions.
Section 21.    Internal Revenue Code Section 409A. The Company intends for this
Agreement to comply with the Indemnification exception under
Section 1.409A-1(b)(10) of the regulations promulgated under the Internal
Revenue Code of 1986, as amended (the “Code”), which provides that
indemnification of, or the purchase of an insurance policy providing for
payments of, all or part of the expenses incurred or damages paid or payable by
Indemnitee with respect to a bona fide claim against Indemnitee or the Company
do not provide for a deferral of compensation, subject to Section 409A of the
Code, where such claim is based on actions or failures to act by Indemnitee in
his capacity as a service provider of the Company. The parties intend that this
Agreement be interpreted and construed with such intent.
Section 22.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Massachusetts,
without regard to its conflict of laws rules. Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 12(a) of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Massachusetts Superior Court and, to the extent
available, the Business Litigation Session (or any successor session) thereof
(the “Massachusetts Court”), and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Massachusetts Court for purposes of
any


13

--------------------------------------------------------------------------------




action or proceeding arising out of or in connection with this Agreement,
(iii) consent to service of process at the address set forth in Section 19 of
this Agreement with the same legal force and validity as if served upon such
party personally within the Commonwealth of Massachusetts, (iv) waive any
objection to the laying of venue of any such action or proceeding in the
Massachusetts Court, and (v) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Massachusetts Court has been
brought in an improper or inconvenient forum.
Section 23.    Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
Section 24.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
[Remainder of Page Intentionally Left Blank]




14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
HAEMONETICS CORPORATION




By: __________________________    
Name: ________________________    
Title: _________________________    






______________________________    
[Name of Indemnitee]




[Signature Page to Indemnification Agreement]

--------------------------------------------------------------------------------






Exhibit A
Form of Undertaking
[Date]
[Name and address of the Company]
Re: Request for Advancement of Expenses
Ladies and Gentlemen:
Reference is made to the Indemnification Agreement (the “Agreement”) by and
between ________________ (the “Company”) and the undersigned, ________
(“Indemnitee”). Capitalized terms not defined herein shall have those meanings
as set forth in the Agreement. Pursuant to Section 8 of the Agreement,
Indemnitee hereby requests advancement of Expenses incurred as a result of
Indemnitee being, or being threatened to be made, a party in the following
Proceeding(s): ______________________.
In accordance with Section 8 of the Agreement, Indemnitee hereby:
(1)    affirms [his/her] good faith belief that [he/she] is entitled to
indemnification under the Agreement; and
(2)    undertakes to repay the advancement of Expenses if [he/she] is not
entitled to indemnification under the Agreement.
Very truly yours,






___________, Indemnitee





